The election of the Rev. William Fessenden, returned a member from the town of Fryeburgh, was controverted by sundry inhabitants of that town, for the following reasons, stated and sworn to in their memorial, namely, that the selectmen gave no notice of any time and place, that they would be in session, previous to the meeting, to examine the qualifications of voters, and were not in fact in session for that purpose; and that at the election, they did not exhibit any list of voters, but suffered the votes to be brought in promiscuously, disorderly, and confusedly.1
This memorial was committed to the committee on the returns, who reported generally that they were all legal, which report was agreed to.2
*42[The first section of st. 1800, c. 74, which was in force when this case was decided, required the assessors, on or before the first of March, annually, to make out and deliver to the selectmen, a list of such inhabitants as appeared to them to be entitled to vote. This list was to be revised and corrected within ten days by the town or district, and was then to be published by the selectmen, by posting up copies thereof, in two or more public places, fourteen days before the first Monday in April. It was also made the duty of the selectmen or assessors to be in session at some convenient place immediately preceding any meeting for the choice of governor, &c., for so long a time as they should judge necessary, to receive evidence of the qualifications of persons whose names had not been entered on the list. They were also required, at the time of the publication of the list, to give public notice of the time and place of such meeting. The first section of this statute was repealed, and its provisions reenacted with some important modifications, by st. 1802, c. 116.
It will be perceived, that the st. of 1800, c. 74, made it the duty of the selectmen or assessors to hold a session, previous to a meeting for an election, to revise and correct the list; but the memorial only alleges, that the selectmen held no such session ; and for anything that appears in the case, the assessors might have acted in the matter. The other ground of objection was, that the selectmen exhibited no list of voters at the meeting; but this was not required by the statute. The facts alleged, therefore, if proved, were clearly not sufficient to invalidate the election.]

 23 J. H. 18.


 Same, 34.